EXHIBIT 10.2




HOOKER FURNITURE CORPORATION


Performance Grant


Name of Grantee: [_____________]
Date of Grant: [_____________]
Performance Period:  January 30, 2012 to January 25, 2015


1.
Performance Grant.  Hooker Furniture Corporation (the “Company”) hereby grants
to you a Performance Grant based on the terms of this Grant Agreement.  The
Performance Grant entitles you to payment of a designated amount if and to the
extent certain Performance Goals are achieved for the Performance Period.  The
Performance Grant is subject to terms and conditions set forth herein, including
the terms set forth in the 2010 Amendment and Restatement of the Hooker
Furniture Corporation Stock Incentive Plan (the “Plan”).  By signing below, you
acknowledge that you agree to be bound by all the terms and conditions hereof
and of the Plan with respect to this Performance Grant.  In the event of any
conflict between the terms of this Grant Agreement and the terms of the Plan,
the terms of the Plan shall control.  Capitalized terms not defined in this
Grant Agreement shall have the meanings set forth in the Plan.

 
2.
Performance Goals and Payout Amount.  The Company must achieve certain
Performance Goals relating to growth in earnings per share during the
Performance Period (as specified in Appendix A) and, except as provided in
Section 4 or 5 below, you must remain in continuous employment with the Company
or a Related Company to the last day of the Performance Period (the “Performance
Period End Date”) in order for any amount to be payable to you under this
Performance Grant.  Except as otherwise provided in Section 4, no amount shall
be payable to you unless a threshold level of performance with respect to the
Performance Goals is met for the Performance Period, as described in Appendix
A.  The amount, if any, payable to you under this Performance Grant shall be
referred to as the “Payout Amount.”

 
3.
Time and Form of Payment.

 
(a)  
Except as otherwise provided in Section 4 below, the Payout Amount will be paid
in a single lump sum within ninety (90) days following the Performance Period
End Date.  Payment shall be made in shares of Company Stock.  The number of
shares of Company Stock payable shall be determined based on the Fair Market
Value of Company Stock on the date on which the Payout Amount is paid and any
factional shares of Company Stock shall be paid in cash.  Notwithstanding the
forgoing, the Committee may, in its discretion, provide for payment of the
Payout Amount in cash or in any combination of cash and Company Stock.

 
(b)  
Before the Payout Amount may be paid, the Compensation Committee must certify in
writing after the close of the Performance Period that the Performance Goal has
been met and the level that was attained, and any other material terms of the
Grant Agreement have been satisfied.  The Payout Amount shall be reduced to the
extent necessary to comply with any limit imposed under the terms of the Plan,
as determined by the Compensation Committee.

 
 
1

--------------------------------------------------------------------------------

 
 
4.
Change of Control.  Notwithstanding Section 3 to the contrary, if a Change of
Control occurs during the Performance Period and you have been continuously
employed with the Company or a Related Company from the Date of Grant through
the date of the Change of Control, you shall receive a Payout Amount equal to
the amount that would have been payable if you had remained in employment to the
Performance Period End Date and (i) Target Level EPS Growth and (ii) Target
Level Relative GPS Growth (as defined in Appendix A) each had been attained for
the  Performance Period.  The Payout Amount shall be paid in the manner
described in Section 3, except that payment shall be made simultaneous with the
occurrence of the Change of Control.

 
5.
Death, Disability or Retirement.  Notwithstanding Section 3 to the contrary, if
your employment with the Company and its Related Companies terminates on account
of your death, Disability or Retirement, you shall be deemed to have continued
in employment with the Company and its Related Companies to the Performance
Period End Date and your Payout Amount (if any) shall be equal to the product of
(a) and (b), where:

 
(a)  
is the Payout Amount determined in accordance with the Appendix A of this Grant
Agreement, and

 
(b)  
is a fraction, the numerator of which is the number of completed calendar months
from the first day of the Performance Period to the date of your death,
Disability or Retirement (as applicable), and the denominator of which is 36.

 
6.
No Rights as a Shareholder.  This Performance Grant shall not convey to you or
any other person any rights as an owner of Company Stock, including (without
limitation) any voting rights, dividend rights or any rights to receive any
year-end or other reports from the Company.

 
7.
Nontransferability.  All rights associated with this Performance Grant shall
belong to you alone and may not be transferred, assigned, pledged, or
hypothecated by you in any way (whether by operation of law or otherwise), other
than by will or the laws of descent and distribution, and shall not be subject
to execution, attachment, or similar process.  Upon any attempt by you to
transfer, assign, pledge, hypothecate, or otherwise dispose of such rights
contrary to the provisions in this Agreement, or upon the levy of any attachment
or similar process upon such rights, such rights shall immediately become null
and void.

 
8.
Withholding of Taxes.  To the extent that the receipt, payment or any other
event with respect to this Performance Grant results in the receipt of
compensation by you with respect to which the Company has a tax withholding
obligation pursuant to applicable law, the Company will withhold from any
payment to you (in cash or Company Stock) an amount equal to the Applicable
Withholding Taxes, unless you make arrangements satisfactory to the Company
regarding the payment by you to the Company of the Applicable Withholding
Taxes.  No payment with respect to this Performance Grant shall be made until
the Applicable Withholding Taxes have been satisfied in full.

 
 
2

--------------------------------------------------------------------------------

 
 
9.
Beneficiary.  By written instrument signed and delivered to the Company, you may
designate a beneficiary to receive any payments that are to be paid under this
Performance Grant after your death.  If you make no valid designation or if the
designated beneficiary or beneficiaries fail to survive you or otherwise fail to
receive the payments, your beneficiary will be the personal representative of
your estate.

 
10.
Binding Effect.  This Grant Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under you.

 
11.
Entire Agreement.  This Grant Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Performance Grant described herein.

 
12.
Modifications.  Except as otherwise provided in the Plan, any modification of
this Grant Agreement shall be effective only if it is in writing and signed by
both you and an authorized officer of the Company.

 
13.
No Right to Continued Service.  This Grant Agreement does not confer upon you
any right with respect to continuance of service with the Company or any Related
Company, nor shall it interfere in any way with the right of the Company or a
Related Company to end your service at any time and for any reason.

 
14.
Section 409A.

 
 

 
(a)
It is intended that this Grant Agreement either be exempt from or comply with
the requirements of Sections 409A of the Code and applicable Treasury
Regulations and other generally applicable guidance issued thereunder
(collectively, “Section 409A”), and this Grant Agreement shall be interpreted
for all purposes in accordance with that intent.



 
(b)
Notwithstanding any term or provision of this Grant Agreement (including any
term or provision of the Plan incorporated herein by reference), the parties
hereto agree that, from time to time, the Company may, without prior notice to
or consent from you, amend this Grant Agreement to the extent determined by the
Company, in the exercise of its discretion in good faith, to be necessary or
advisable to prevent the inclusion in your gross income pursuant to Section 409A
of any compensation payable under this Grant Agreement. The Company shall notify
you as soon as reasonably practicable of any such amendment affecting you.

 
 
3

--------------------------------------------------------------------------------

 

 
 
(c)
In the event that the amounts payable under this Agreement are subject to any
taxes, penalties or interest under Section 409A, you shall be solely liable for
the payment of any such taxes, penalties or interest.



 
(d)
If you are deemed on the date of a “separation from service” to be a “specified
employee” (within the meaning of those terms under Section 409A and determined
using any identification methodology and procedure selected by the Company from
time to time), then with regard to any payment under this Grant Agreement that
is “nonqualified deferred compensation” within the meaning of Section 409A and
which is paid as a result of your separation from service, such payment or
benefit shall not be made or provided prior to the date which is the earlier of
(i) the expiration of the six (6)-month period measured from the date of such
separation from service, and (ii) the date of your death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments delayed
pursuant to this clause (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid to you
in a lump sum, and any remaining payments and benefits due under this Grant
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.



15.
Governing Law.  This Performance Grant shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Virginia, without regard to
conflicts of laws principles thereof.

 


 
HOOKER FURNITURE CORPORATION




By:                                                                     
Name: [                                                              ]
                                                                                                Title: 
 [                                                              ]
 


GRANTEE


                                                                                                                                                                            
                                                                                               
Name: [                                                              ]



 
4

--------------------------------------------------------------------------------

 
 
APPENDIX A


Performance Goals and Payout Schedule


 
1.           Performance Goals.  Performance Goals for the Performance Period
shall be based on the attainment of a specified level of the Company’s earnings
per common share growth on an absolute and on a relative basis over the
Performance Period.  
 
2.           Payout Tables.  The Payout Amount shall be equal to the sum of (1)
the earned amount determined from Table A below (based on the level of the
Company’s EPS Growth for the Performance Period) and (2) the earned amount
determined from Table B below (based on the level of the Company’s Relative EPS
Growth for the Performance Period).
 
Table A – Absolute EPS Growth
 
Company’s EPS Growth for the
Performance Period
Earned Amount
Less than 5%
$0
At least 5% but less than 10%
$[                   ]
At least 10% but less than 15%
$[                   ]
At least 15% but less than 20%
$[                   ]
At least 20% but less than 25%
$[                   ]
25% or greater
$[                   ]



Table B – Relative EPS Growth


Company’s Relative EPS Growth
for the Performance Period
Earned Amount
Less than the 50th percentile
$0
At least the 50th percentile but less than the 75th percentile
$[                   ]
Equal to or greater than the 75th percentile
$[                   ]



 
5

--------------------------------------------------------------------------------

 


3.           Definitions.  Capitalized terms not otherwise defined in this Grant
Agreement or the Plan shall have the following meaning:
 
“EPS Growth” means the rate of growth of the Company’s earnings per share,
computed by (a) adding together the fully diluted aggregated earnings per share
from continuing operations (“EPS”) for each fiscal year of the Company that
falls within the Performance Period, (b) dividing that sum by 3, and (c)
dividing that result by the Company's EPS for the first fiscal year of the
Company that ends immediately before the Performance Period.  EPS shall be
calculated according to Generally Accepted Accounting Principles and, with
respect to the Company, by excluding the impact of any write-down of the
Company’s intangible assets. The foregoing calculation shall be made with
respect to each of the companies comprising the Peer Group to the extent
ascertainable from their public filings.


“Peer Group” means the following companies: Summer Infant, Inc.; Chromcraft
Remington, Inc.; Nautilus, Inc.; Trex Company, Inc.; Flexsteel Industries, Inc.;
Steinway Musical Instruments, Inc.; Bassett Furniture Industries, Inc.; Virco
Mfg. Corporation.; Kid Brands, Inc.; American Biltrite Inc.; Culp, Inc.; Stanley
Furniture Company, Inc.; American Woodwork Corporation; The Dixie Group,
Inc.  If any of these companies ceases to exist as an independent entity during
the Performance Period, that company shall be removed from the Peer Group and
not be taken in consideration in determining Relative EPA Growth.  


“Relative EPS Growth” means the percentile ranking of the Company’s EPS Growth
with respect to the EPS Growth of the companies comprising the Peer Group for
the Performance Period. Notwithstanding anything above to the contrary, if the
Company fails to achieve positive EPS Growth for the Performance Period, the
earned amount (if any) for purposes of Table B shall not exceed the earned
amount for Relative EPS Growth at the 50th percentile for the Performance
Period.
 
“Target Level EPS Growth” means EPS Growth of 15% for the Performance Period. 


“Target Level Relative EPS Growth” means Relative EPS Growth at the 75th
percentile for the Performance Period.


4.           Miscellaneous.  This Performance Grant is subject to the provisions
of the Plan, and any applicable law or Company policy (whether in effect on the
Date of Grant or adopted or modified after the Date of Grant) requiring
reimbursement to the Company of incentive-based compensation following an
accounting restatement due to material non-compliance by the Company with any
financial reporting requirement or due to other events or conditions.  The
Performance Grant is intended to be “performance-based” under Section 162(m) of
the Code.
 




 
6

--------------------------------------------------------------------------------

 

